Proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the town board of the Town of Lewisboro, Westchester County, which granted an application for a permit to excavate and remove sand, gravel and other subsoil from property situate in said town. Petitioners, who are adjoining landowners, appeal from so much of an order as dismisses the petition. Respondents cross-appeal from so much of said order as denies their motion to strike out portions of the reply. Order unanimously affirmed, with $10 costs and disbursements to respondents-appellants. Cross appeal dismissed as academic, without costs. Present — Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ.